EUBANK, Judge
(concurring in part and dissenting in part).
I concur in the result reached by the majority that the officer went too far in this case. However, I disagree with that part of the reasoning that holds that the registration check was improper.
The basis of my dissent is that a roadside rest area, authorized pursuant to A.R. S. § 28-1869, is part of the State Highway System under the exclusive jurisdiction of the Department of Transportation (A.R.S. § 28-104) through the Transportation Board (A.R.S. §§ 28-105, 106) and its Director (A.R.S. §§ 28-107, 108). The area is not private property but is public highway property. The mere act of a person parking his vehicle in a rest area or on the shoulder of a road at night does not free him from the possibility of a registration check even though conducted at 3:00 A.M., especially, as in this case, where the appellant’s registration was not in plain sight as required by A.R.S. § 28-305 (D), which reads in part: •
. The registration card shall at all times be carried in plain sight within the driver’s compartment of the vehicle for which issued, and shall be subject to inspection by the vehicle superintendent or his authorized agent, members of the highway patrol or any peace officer.
A deputy sheriff is, of course, a peace officer. A.R.S. §§ 1-215(23), 38-461, 462.
The majority opinion seems to create a sanctuary or “free zone”, cut out of the highway system, on which registration checks at 3:00 A.M. are not proper. I do not agree with this concept.